Title: To George Washington from Brigadier General Charles Scott, 30 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            North Castle [N.Y.] Sept. 30th 1778
          
          I have the pleasure to inclose You a letter from Colo. Butler, giving an Acct of His taking in a partie of the enemy this Morning. this in Some Measure Compensates For poor Baylor. I am Your Excellencys Obt Servant
          
            Chs Scott
          
          
          p.s. not a Single man of ours Hurt.
          
        